PER CURIAM.
Thaddeus D. Williams appeals the district court’s order granting summary judg*249ment in favor of United Parcel Service, Inc. on his claims arising under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 1994 & Supp.2002). We have reviewed the record and find no reversible error. Accordingly, we affirm on the reasoning of the district court, as stated from the bench. See Williams v. United Parcel Serv., Inc., No. CA-01-579 (E.D. Va. June 11, 2002). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.